Citation Nr: 1214667	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO. 03-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his personal care provider


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a June 2007 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of Board remands dated in September 2007, December 2009, and October 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, the Veteran is in need of regular aid and attendance due to service-connected PTSD of such severity as to have been rated as 100 percent disabling from July 1963 forward; he has mental incapacity which at least as likely as not requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.





CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance of another person are approximated. 38 C.F.R. §§ 1114(l), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the Veteran is in regular need of aid and attendance of another person due to service-connected PTSD of such a severity as to be rated 100 percent disabling from July 1963 forward. More specifically, the Board finds that he has mental incapacity which at least as likely as not requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment. Accordingly, the Board grants the Veteran's March 2002 claim for special monthly compensation based on the need for the regular aid and attendance of another person.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the claim on appeal. Therefore, no further notice or development is needed with respect to this matter.


Merits of the Claim

The Veteran claims entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person. This matter is governed by provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

First, under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). There is no evidence or claim of any service-connected anatomical loss or loss of use of any extremity, or of blindness or visual acuity of 5/200, to warrant further consideration of these criteria. 

Medical evidence indicates that the Veteran is legally blind, is considered by at least one clinician to be permanently bedridden, cannot walk any appreciable distance, and is so helpless as to be in need of regular aid and attendance of another person. The factual question before the Board is essentially whether any of these criteria are met or approximated solely with consideration of the Veteran's service-connected PTSD and associated depression.
 
Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3.350(b). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: (1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

Entitlement to the SMC benefits requires that the conditions described be due to service-connected disability. In this case, the disabilities for which service connection has been granted are PTSD, which has been rated as 100 percent disabling from 1963 forward; and fungal infection of both feet, rated as noncompensably disabling.

The Veteran must, and has received personal aid and attendance from his daughter at least from March 2002 forward, and more recently  from a personal caretaker, who testified at the Veteran's June 2007 Board hearing.

It does not appear that the Veteran's fungal infection of the feet is a significant factor in the Veteran's need for aid and attendance. The Veteran's psychiatric disability, which is severe and is rated as 100 percent disabling, cannot reasonably be said and is not contended to result in the inability of the veteran to dress or undress himself, to need frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of PTSD cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; or inability to attend to the wants of nature.

The essential factual question before the Board is, therefore, whether the Veteran's PTSD, rated as 100 percent disabling, results in mental incapacity which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

In order to answer this question, the Board has taken an historical perspective of the Veteran's World-War II related PTSD (diagnosed at an earlier time as an anxiety disorder). Thus, the Board can see how the Veteran's anxiety disorder affected him at an earlier age and without regard to crippling and painful nonservice-connected physical disabilities that have arisen and worsened in subsequent years.

Extensive service treatment records from April 1945 indicate that the Veteran was hospitalized for combat fatigue. The hospital diagnosis was severe psychoneurosis, combat neurosis due to repeated emotional stress in the Southwest Pacific Theater as manifested by: attacks of anxiety with hyperhydrosis; tremulousness; palpitation; chronic tension; insomnia with battle dreams; insecurity and apprehension; sensitivity to noise; irritability; focusing of attention on cardiovascular system; constricted interests.

A May 1945 VA rating decision indicates that the Veteran is service-connected for psychoneurosis, anxiety type, symptomatic at discharge, incurred in World War II combat, effective from May 1945, the date of his discharge from service. The initial rating was 50 percent.

At a February 1946 VA examination the Veteran was diagnosed as having an anxiety state with marked sympathicotonia. The VA examiner noted that the Veteran's illnesses seemed to have started from battle fatigue.

In March 1951 the rating for the Veteran's disability was raised to 80 percent, based on the Veteran's manifestations of extreme insomnia, frequent terror dreams, a considerable amount of which were battle dreams, severe startle reaction, fatigability, difficulty, and severe memory lapses and severe conversion symptoms relating to the cardiovascular system. A February 1951 VA examining neuropsychologist concluded at the end of a lengthy, detailed and well-supported examination report and written medication opinion as follows:

1. Type and severity of symptoms-Anxiety Reaction with pronounced  conversion and neurasthenic sequelae, a case that has regressed since the last VA examination, and whose disability I can only describe by saying "The worst I have ever seen or ever expect to see."  Even "pronounced" or "marked" are not suitable descriptive adjectives for this case. I am going to make my own phrase-nothing else will describe it-and say "extremely marked," chronic.

2. Predisposition-none

3. Stress-The worst possible-pinned down helpless under 400-500 air raids with no chance to fight back, at a time when the [Japanese] controlled the air over our forward Air Bases.

4. Degree of Incapacity-I haven't adjectives to describe it, in this case, but "extremely marked" is as close as I can come. (I know there is no such descriptive phrase in the regulations-but then this case doesn't fit into any book of regulations, anyway.) This case is the ultimate in sheer tragedy and personality disintegration this examiner has ever seen in a combat neurosis. There simply are no adjectives to describe what has happened to this man. 

(Emphases, parentheses, and quotes in original.)

The examiner noted that he had treated many cases of battle fatigue, some fresh from the battlefield, was familiar with the area of the Veteran's combat experiences, and could personally verify the intensity of the combat activity experienced by the Veteran.

In February 1954 the Veteran was hospitalized for one month and three days for hypertrophic gastritis and a severe anxiety reaction.

In 1963, the Veteran was found by a private physician to be physically unable to work due to his severe anxiety reaction. At a VA examination in October 1963 the Veteran was noted to have been unemployed for about three years. Examination showed that he walked with a considerable limp on the left lower extremity and was very sallow with a tense expression on his face. He showed no change in facial expression and appeared chronically depressed. He seemed to be very tense. The examiner opined that the Veteran had a chronic severe anxiety disorder with associated neurasthenic and hypochondriacal symptoms with marked psychiatric incapacity. The final diagnosis was anxiety state chronic, severe, with multiple neurasthenic and somatic complaints, tachycardia, hyperhydrosis and depressive affect with the degree of psychiatric incapacity marked and the Veteran considered to be competent.

On March 14, 2002, the RO received the Veteran's currently appealed claim for special monthly compensation for his service-connected anxiety disorder and other service-connected disability. He asserted that he was unable to care for himself, and that his spouse could not care for him due to her own medical conditions. 

At an April 2002 VA psychiatric examination, the examiner noted that in addition to psychiatric disability, the Veteran also had hypertension, diabetes, glaucoma, macular degeneration, asthma, skin cancers, arthritis of the knees and hands, gastroesophageal reflux disease, dizziness and vertigo, and bilateral hearing loss. The Veteran was noted to be unable to walk unassisted due to arthritis and vertigo. He experienced frequent falls. He had stopped driving due to his failing eyesight. He could no longer read for pleasure and found it almost impossible to view the television. He had bilateral hearing aids. He didn't manage the family finances. His 55 year-old daughter had recently moved in to help care for the him and his spouse.

The Veteran entered the examination room in a wheelchair. He was accompanied by his daughter, who pushed the chair for him. He appeared to be younger than his stated age. He was casually dressed and well-groomed. He was alert and perfectly oriented. His affect was pleasant and appropriate to the content of the interview. His mood was reported as anxious and depressed. The examiner opined that the Veteran was increasingly unable to provide self-care due to physical health problems. She opined that this inability to provide self-care was likely causing an increase in his psychological symptoms.

A December 2002 statement from an examining physician indicates that the Veteran's daughter had quit her job to care for the Veteran and keep him out of a nursing home. The examination focused on physical disabilities only.

There are several volumes of VA treatment records from December 2002 forward reflecting that the Veteran experienced constant pain and other physical disabilities that precluded him from caring for himself.

A report of VA hospitalization from April 2008 to May 2008 indicates that the Veteran was discharged with diagnoses of right neck carcinoma, unknown etiology; rheumatoid arthritis; osteoarthritis; hypothyroidism on replacement; hypertension; asthma; multiple skin cancers as well as melanoma; bilateral hearing aids; glaucoma; macular degeneration; bilateral cataracts; and depression.

In January 2009 a VA psychiatric examiner found the Veteran to have a Global Assessment of Functioning of 30. This is consistent with behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

The January 2009 VA examiner opined that the Veteran experienced PTSD symptoms for several years, but that the exact duration could not be determined with certainty. The Veteran was stated to be unable to provide this information. 

The January 2009 VA examiner's inability to determine the onset of the Veteran's PTSD appears to reflect that he did not review the Veteran's claims file even in broad outline, as the onset of psychiatric disability during service would have been apparent from a cursory review of the claims file.

The January 2009 examiner opined that the Veteran was severely disabled and unemployed for several years , and the effect of the Veteran's psychiatric disability could not be determined. He elaborated that the Veteran's PTSD and depression were inter-related but that the extent of their effect could not be determined without mere speculation. 

The examiner further opined that the Veteran was housebound secondary to service-connected disabilities, but it is not clear from the report whether the January 2009 VA examiner was aware that the Veteran was service-connected for psychiatric disability and foot fungus only. (The Board need not consider the matter of special monthly compensation based on housebound status because the benefit awarded in this decision is a higher level of benefit.)

In February 2009 a VA examiner wrote that the Veteran was clearly homebound. He stated that the Veteran could not go anywhere without help, and that the Veteran could not walk across the room without help. His gait was extremely slow, extremely tenuous and he had a history of falling. The examiner commented that "I am amazed that this man can even get out of bed."  The Veteran was noted to experience very severe rheumatoid arthritis with a very high rheumatoid factor shown on laboratory testing. The examiner commented that the Veteran had so much pain that he had to deny his pain, as other such rheumatoid arthritis patients do. The examiner elaborated that the Veteran was unable to care for himself in large part and was certainly unable to leave his home without attendance. The examiner concluded that the Veteran needed attendance at home.

In a December 2009 examination, a VA nurse-practitioner found that the Veteran was unable to prepare his own meals, was legally blind, and required medication management. (One treatment report indicates that the Veteran receives approximately 24 medications.)

In December 2009 the Board remanded this matter to the RO/AMC for a clarifying medical opinion as to whether the Veteran requires aid and attendance of another based solely on his service-connected disabilities.

In January 2010, a VA examiner asserted that although the Veteran was chronically ill and required the aid and attendance of another person due primarily to his arthritic problems, as far as the Veteran's anxiety state is concerned, he would defer a determination as to whether or the Veteran qualifies for aid and attend to the psychiatrist who performed the psychiatric examination. 

In February 2010, the same VA psychiatric examiner who conducted the January 2009 VA examination referenced above wrote:

Regarding the question whether there is service-connected anxiety state (evaluated as 100% disabling) prevent him from protecting himself from the danger incident of his environment, keeping himself clean and presentable, feeding himself due to loss of coordination of upper extremities or extreme weakness, attending to the wants of nature render him bedridden or otherwise require Aid and Attendance by another person, the answer is no.

As per exam dated 02/05/2009 [by another VA examiner], it was his opinion that the patient needs Aid and Attendance because of multiple medical conditions which are nonservice-connected. In my opinion, Dr. [name omitted for privacy] is the more appropriate authority who can provide an opinion in this matter.

Regarding question due to service-connected anxiety state caused the Veteran to be unable to perform activities of daily living without the regular Aid and Attendance of another person or render him permanently bedridden, the answer is no.

Regarding the question that a current examination is required in order to provide a recent opinion, the answer is a psychiatric examination is not indicated.

(Errors in original.)

The February 2010 VA examiner provided no rationale and provided no clinical data for his follow-up opinions. The report does not reflect a review or understanding of the nature and extent of the Veteran's history of psychiatric disability. For these reasons the examination report is of no probative value. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).

In October 2010, the Board again remanded this matter for a clarifying medical opinion as to whether the Veteran required aid and attendance of another based solely on his service-connected disabilities.

In October 2011 the same VA examiner who wrote the January 2010 examination report referenced above provided a clarifying medical opinion report. He related that a February 2010 psychiatric examiner had clearly stated that he feels that the Veteran is in need of aid and attendance based on his multiple medical problems, but not based on his anxiety state. The October 2011 VA examiner further stated that a dermatologist had clearly stated that the Veteran's dermatophytosis does not result in the need for aid and attendance. Therefore, the VA examiner reasoned, only considering the Veteran's service-connected disabilities, his need for aid and attendance does not relate to his anxiety state or the dermatophytosis or to a combination of the two. The examiner elaborated that the Veteran's need for aid and attendance related to his non-service connected disabilities. 

The October 2011 VA medical opinion contains no clinical findings, and relies on conclusions that the Board had already found to be supported by inadequate reasoning and evidence. Thus, the October 2011 clarification report is of no probative value. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). 

This case presents a situation where as of March 1951 the Veteran experienced a level of combat-related psychiatric disability never seen before by a psychiatrist who had experience treating soldiers fresh from the field of World War II combat. 

By the time of the Veteran's claim for special monthly compensation in March 2002 he had always been in the care of his wife, and his daughter recently had to quit her job and move in to care for her parents. 

The Board infers from the examination reports from April 2002 forward that he was so severely physically disabled from March 2002 forward that it became exceedingly difficult to appreciate the nature and extent of his service-connected psychiatric disability. The Veteran had severe and constant pain due to rheumatoid arthritis, which a VA examiner noted the Veteran had to deny as a matter of psychological defense. How a clinician might separate the distress caused by the severe and constant pain of rheumatoid arthritis versus severe combat-related psychiatric disability is a great difficulty faced by any adjudicator or clinician who addresses this matter. Perhaps, then, such a question is not one for which a meaningful answer can be provided based solely on current observation of the Veteran. Thus the January 2009 VA examiner's opinions that he was unable to determine the nature and extent of the Veteran's psychiatric disability without resort to mere speculation appears within reason; though it is noteworthy that he assigned a GAF of 30. 

As a result of these facts, the nature and extent of the Veteran's psychiatric disability prior to the onset of his debilitating physical illnesses becomes highly relevant in ascertaining his level of disability due to psychiatric disability only, both as required of the Board by law and regulation and as a practical matter; this appears to be the only meaningful or plausible way for an adjudicator such as the Board to peer behind the curtain of the Veteran's severe physical illnesses as present from March 2002 forward. See 38 C.F.R. §§ 4.1, 4.126; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Certainly, the Veteran's psychiatric condition as portrayed by a VA examiner in March 1951 and by another VA examiner in October 1963 is not one of an individual whom a reasonable person would leave alone to navigate the hazards or dangers incident to his daily environment. A review of the complete March 1951 psychiatric examination report as contained in the claims file would convince any reasonable person of this. The reader is referenced to the four quoted paragraphs above for a flavor of this lengthy, detailed, highly probative report. It does not appear that the Veteran's condition had improved by October 1963.

In this context, the Board finds that it is at least as likely as not that as of the date of his claim in March 2002, the Veteran required the aid and attendance of another person based solely on consideration of his service-connected psychiatric disability. This is a case where there is a reasonable doubt in favor of the Veteran, as opposed evidence in favor of his claim amounting to mere speculation or pure conjecture. See 38 C.F.R. § 3.102. This reasonable doubt arises in significant part from the extreme severity of his combat-related psychiatric disability as documented for decades after service but before his debilitating physical illnesses took hold. 

Accordingly, entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is warranted for the full pendency of the Veteran's March 2002 claim.



ORDER

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


